EXHIBIT 99.1 Contact: Mike Kovar Chief Financial Officer Fossil, Inc. (469) 587-3334 Investor Relations: Allison Malkin Integrated Corporate Relations (203) 682-8200 FOSSIL, INC. ANNOUNCES ADOPTION OF STOCK REPURCHASE PLAN UNDER SEC RULE 10B5-1 AND FOSSIL, INC.’S NON-EXECUTIVE CHAIRMAN ANNOUNCES STOCK SALES PLAN UNDER SEC RULE 10B5-1 Richardson, Texas – June 11, 2008. Fossil, Inc. (FOSL: Nasdaq GS) announced today that it has established a plan under Rules 10b5-1 and 10b-18 of the Securities and Exchange Commission to provide for pre-determined repurchases of the Company's common stock, subject to certain conditions and other contingencies established under the plan.The plan will allow the Company to repurchase up to 2,000,000 shares of common stock, which represents approximately three percent (3%) of the Company's outstanding shares. Purchases would be made from time to time in the open market and through privately negotiated transactions, subject to general market conditions.The shares are being repurchased to mitigate the dilutive impact of equity grants during the course of the year under the Company's long-term incentive plans. The repurchase plan will expire on December 1, 2008.On June 9, 2008, there were 68,263,953 shares of common stock issued and outstanding. Rule 10b5-1 permits the implementation of a written plan for repurchasing company stock at times when an issuer is not in possession of material, non-public information and allows issuers adopting such plans to repurchase shares on a regular basis, regardless of any subsequent material, non-public information it receives or the price of the stock at the time of the sale.Rule 10b-18 is a “safe harbor” rule, which allows issuers to repurchase shares of their own stock in the public market, subject to compliance with particular repurchase requirements. The Company also announced today that its Non-Executive Chairman, Tom Kartsotis, has entered into a plan under Rule 10b5-1 of the Securities and Exchange Commission to provide for pre-determined sales of a portion of his Fossil common stock over the next six months, subject to a limit price of $35.00 per share and other contingencies established under the plan.The closing price of the Company’s common stock on the NASDAQ Global Select Market on June 10, 2008 was The plan, effective for a term of six months commencing on June 19, 2008, will allow Mr.
